Citation Nr: 0407861	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  00-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right shoulder separation.

2.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

The veteran had active duty from April 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The veteran was service connected for the residuals of a 
right shoulder separation, the result of an automobile 
accident during service, in a September 1980 rating decision.  
In October 1999, he filed a claim for an increased rating 
claiming that he continued to experience chronic pain.  
Records of his VA treatment were obtained and an examination 
scheduled in December 1999.  He failed to report for the 
examination.  He failed to report for another examination 
scheduled in December 2000.  In January 2001 he notified VA 
that he was in jail and wanted to reschedule both his VA 
examination as well as a personal hearing before a hearing 
officer at the RO.  The RO attempted to reschedule the 
examination for June 2001, but was informed that the veteran 
was still in jail.  

In April 2002, VA contacted the patient liaison at the jail 
where the veteran was incarcerated and learned it might be 
possible to transport the veteran to a VA facility for 
examination and a hearing.  VA attempted to contact the 
warden to verify if arrangements could be made; however, no 
response was received to the request for information.  

In April 2003, the veteran provided a release for VA to 
obtain his medical records on file at the correctional 
facility where he was currently incarcerated.  These records 
were never requested.  

In November 2003, the veteran notified the RO that he would 
be released on April 2, 2004, and would be free to report for 
a VA examination or hearing.  He provided two addresses where 
he might be contacted.  In consideration of the veteran's 
imminent release from jail, and his willingness to report for 
an examination and hearing, the RO should verify his release 
and schedule the veteran for an examination and a hearing 
before a hearing officer at the RO.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).  The VA has 
promulgated revised regulations to implement these changes 
in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The veteran must be informed of which evidence 
VA will seek to provide and which evidence the veteran is to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  He should also be specifically informed that he 
should submit any evidence in his possession which pertains 
to his claim.  See 38 C.F.R. § 3.159(b)(1).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the claimant 
which evidence the VA will obtain and 
which evidence the claimant is expected 
to present.  The RO should also inform 
the veteran that he should submit any 
evidence in his possession which pertains 
to his claim  See 38 C.F.R. 
§ 3.159(b)(1). 

2.  The RO should review the release on 
file and contact the Texas Department of 
Corrections to obtain any records 
relating to the veteran's right shoulder 
dating from July 2001 to the present.  

3.  The RO should contact the veteran 
using the addresses provided in the April 
2003 letter to VA to verify his release 
from incarceration and determine if he is 
still willing to report for a VA 
examination and hearing.  If the veteran 
is no longer incarcerated, an examination 
should be scheduled to determine the 
current level of the veteran's right 
shoulder disability, and a personal 
hearing should be scheduled before a 
hearing officer at the RO.

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased (compensable) rating for a 
right shoulder separation, and 
entitlement to nonservice-connected 
pension benefits, with consideration of 
all the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in October 2003.

5.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the October 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




